Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on February 03, 2022 was received.  Claims 1-12 were amended. Support for amendment can be found paragraph [0069], Figs. 1, 2, 4 of current specification. 

The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 16, 2021. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2014/0042494 A1) on claims 1-12 are withdrawn, because the claims have been amended.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang et al. (NPL title: Sitting Phases of Polymerizable Amphiphiles for Controlled Functionalization of Layered Materials, Published: March 14, 2016, attached).
Regarding claims 1-7 and 10, Bang et al. teaches a monolayer of an amphiphilic monomer with a hydrophilic headgroup and a hydrophobic tail ordered with the long molecular axis parallel to the surface of a supporting substrate, HOPG, to create a striped interface (Abstract, Introduction, Amphiphile Monolayer preparation, pages 4449, 4450, 4455, pages, Fig. 1).  Claim 1 is directed to a product.  Bang et al. teaches all of the positively recited structure of the claimed product (a monolayer of an amphiphilic monomer with a hydrophilic headgroup and a hydrophobic tail ordered with the long molecular axis parallel to the surface of a supporting substrate to create a striped interface). The determination of patentability is based upon the monolayer of an amphiphilic monomer with a hydrophilic headgroup and a hydrophobic tail ordered with the long molecular axis parallel to the surface of a supporting substrate to create a striped interface structure itself.  The patentability of a monolayer of an amphiphilic monomer with a hydrophilic headgroup and a hydrophobic tail ordered with the long molecular axis parallel to the surface of a supporting substrate to create a striped interface does not depend on its method of production or formation. (see MPEP § 2113).
Regarding claims 8-12, Bang et al. teaches all of the positively recited structure of an amphiphilic monomer with a hydrophilic headgroup and a hydrophobic tail ordered with the long molecular axis parallel to the surface of a supporting substrate to create a striped interface; therefore, the monolayer of an amphiphilic monomer with a hydrophilic .

Response to Arguments
Applicant’s arguments filed on February 03, 2022, with respect to the rejection(s) of claim(s) 1-3, under 35 U.S.C. §103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.


	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717